                                                                         United States District Court
                                                                           Southern District of Texas

                                                                              ENTERED
                                                                              July 07, 2021
                     UNITED STATES DISTRICT COURT
                                                                           Nathan Ochsner, Clerk
                      SOUTHERN DISTRICT OF TEXAS
                          HOUSTON DIVISION

UNITED STATES OF AMERICA,                 §
           Plaintiff,                     §
                                          §
v.                                        §         Case No. 4:19-cr-459
                                          §
SAMANTHA RAY SANDERS,                     §
          Defendant.                      §

                          ORDER REVOKING BOND

      On July 6, 2021, the Court held a hearing on the Government’s Petition for

Action on Conditions of Pretrial Release. ECF No. 37. Defendant plead true to the

charges. The court finds that Defendant violated conditions of release and is unlikely

to abide by any conditions of release. See Bail Reform Act, 18 U.S.C.

§§ 3148(b)(1)(B) and (b)(2)(B). The uncontroverted facts at the hearing established

the following:

      The Court (Judge Frances Stacy) released Defendant on bond on July 17,

2019. ECF Nos. 12, 13. The conditions of release included refraining from the

unlawful use of narcotic drugs and commitment to a program of inpatient substance

abuse therapy. ECF No. 13. The petition from Pretrial Services (“PTS”) recited

previous court action as follows:

         1. On March 2, 2020, the Court held a bond revocation hearing because

             Defendant removed her GPS monitoring device without permission and
   left the residential substance abuse treatment center. ECF No. 37. At

   that time, the Court ordered Defendant to return to the treatment center

   and remain there until trial. In addition, the Court ordered her not to

   have contact with Frank Roberts. Id. The Court modified her conditions

   of release to remove the GPS monitor requirement.

2. On March 26, 2020, the Court took no action on a petition alleging

   Defendant violated the conditions of her release because she had

   contact with Frank Roberts, tested positive for marijuana, and admitting

   taking other drugs. Id.

3. On June 25, 2020, the Court held another bond revocation hearing

   based on allegations that Defendant left the substance abuse treatment

   facility without permission and did not keep in contact with PTS. Id.

   The Court again ordered Defendant to return to the residential

   substance abuse treatment facility and remain there until trial and to

   participate in mental health treatment. Id.

4. The Court denied a subsequent motion for defendant to reside with her

   mother. At the hearing on this bond revocation, the PTS Officer

   informed the Court that Defendant’s mother did not qualify as her

   custodian and her home was not approved because of her mother’s

   criminal record and parole.


                                 2
          5. On August 31, 2020, Defendant was unsuccessfully discharged from

             her third residential substance abuse facility because she was in a

             physical altercation with another patient. Id. Defendant left the facility

             and reportedly was living with her mother even though her mother’s

             home was not approved. See id.


      Judge Stacy, who issued the bond, signed an order for issuance of a warrant

on this petition on September 4, 2020. PTS testified at the hearing that, in September,

the U.S. Marshals went to Defendant’s mother’s house to arrest her, but she was not

there. PTS spoke with Defendant, and she said she would turn herself in. She did

not. Defendant was not arrested until March 2021, six months after the warrant

issued. For unexplained reasons, PTS was unaware of Defendant’s arrest, and it took

months to have her transferred to Houston for her supervised release violation

hearing. She has been in detention since March.

      Revocation of supervised release is governed by 18 U.S.C. § 3148. Pursuant

to 18 U.S.C. § 3148(b)(1)(B), the court finds by clear and convincing evidence that

Ms. Sanders has violated the terms of her pretrial release. Due to her repeated drug

use, failure to successfully complete the drug and mental health treatment, and

failure to turn herself in after she said she would, the court finds, pursuant to 18

U.S.C. § 3148(b)(2)(B), that Ms. Sanders is unlikely to abide by any condition or

combination of conditions of release. Furthermore, Defendant has not provided the
                                          3
Court with any viable alternatives to detention. Ms. Sander’s has no place to live

that PTS has approved and has no third-party custodian that meets PTS’

requirements. She has already failed treatment at three different facilities. Thus,

there is no place that the Court can place her pending trial other than in custody.

Therefore, the Government’s Petition is GRANTED, Defendant’s bond is hereby

REVOKED and the Marshal is ORDERED to detain Defendant in custody for

proceedings before U.S. District Judge Al Bennett.


      Signed at Houston, Texas, on July 6, 2021.




                                      ____________________________________
                                            ______________________________
                                               Dena Hanovice Palermo
                                             United States Magistrate Judge




                                        4
